United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                             July 7, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                            No. 03-60865
                                          Summary Calendar


GUSTAVO SEGUNDO QUINTERO-RESTREPO,


                                                          Petitioner,

                                                 versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,


                                                          Respondent.


                         ---------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A79 471 197
                         ---------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       Gustavo Segundo Quintero-Estrepa (“Quintero”) has filed a petition for review of the Board

of Immigration Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) denial of his application

for withholding of removal.      He argues that substantial evidence does not support the IJ’s

determination that Quintero was not credible and that he was not eligible for withholding of removal.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       We may review the IJ’s decision, given that the BIA adopted the IJ’s findings. See Chun v.

INS, 40 F.3d 76, 77 (5th Cir. 1994). Both the IJ’s credibility finding and the determination that

Quintero was not eligible for withholding of removal are supported by substantial evidence; certainly

the evidence does not compel a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 482

(1992); Mikkael v. INS, 115 F.3d 299, 302 (5th Cir. 1997); see also Lopez De Jesus v. INS, 312 F.3d

155, 161 (5th Cir. 2002); Chun, 40 F.3d at 78.

       PETITION FOR REVIEW DENIED.




                                                 -2-